IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20307
                        Conference Calendar



JULIUS DANIEL JOSEPH,

                                            Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JOHNNY B. HOLMES;
FRANK HARMON; RASHAD, MAGISTRATE,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-3844
                       - - - - - - - - - -

                          August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Julius Daniel Joseph, Texas prisoner # 617774, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

time-barred and therefore frivolous under 28 U.S.C. § 1915(e)(2).

According to Joseph’s complaint, the conduct of which he

complains occurred in 1981, approximately 15 years before he

filed his § 1983 complaint in 1996.   The district court did not

abuse its discretion in concluding that under the applicable two-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20307
                               -2-

year statute of limitations, see Ali v. Higgs, 892 F.2d 438, 439

(5th Cir. 1990), Joseph’s § 1983 action was time-barred.   See

McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997)(abuse-

of-discretion standard governs review of § 1915(e) dismissals).

     AFFIRMED.